     Case 4:19-cv-01847 Document 29 Filed on 11/27/20 in TXSD Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

DANIEL ARTURO GARCIA-ASCANIO                    §
                                                §
Plaintiff,                                      §
                                                §        CIVIL ACTION NO. 4:19-cv-1847
v.                                              §
                                                §        JURY
SPRING INDEPENDENT SCHOOL                       §
DISTRICT                                        §
                                                §
Defendant.                                      §


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR
      SUMMARY JUDGMENT AND, ALTERNATIVELY, MOTION FOR PARTIAL
                    SUMMARY JUDGMENT ON DAMAGES

        COMES NOW, DANIEL ARTURO GARCIA-ASCANIO (“Garcia” or “Plaintiff”),

Plaintiff in the above styled and numbered cause, and files this Response in Opposition to the

Motion for Summary Judgment filed by Defendant SPRING INDEPENDENT SCHOOL

DISTRICT (“Defendant”) [Dkt. No. 26]. For the reasons stated below, the Court should deny

Defendant’s Motion for Summary Judgment.

                   I. INTRODUCTION AND FACTUAL BACKGROUND

        1.     This action is brought under the Uniformed Services Employment and

Reemployment Rights Act (USERRA), 38 U.S.C. § 4301 et seq. Garcia alleges violations of

USERRA by Defendant (and its agents/employees under respondeat superior). Garcia, as a

United States military servicemember, is afforded certain protections under USERRA. Defendant

committed prohibited acts when it discriminated against Garcia and took adverse employment

action against him because of (i) his status as a servicemember; and (ii) his actions to enforce the

protections afforded to him under USERRA.



Page 1 of 20
     Case 4:19-cv-01847 Document 29 Filed on 11/27/20 in TXSD Page 2 of 20




       2.      Defendant’s recitation of the factual background presented in its Motion for

Summary Judgment [Def. MSJ, Dkt. No. 26, at 1-7] is mostly accurate with regard to dates of

certain events. However, Defendant’s version of the events is rife with inaccurate and conclusory

statements, especially those concerning the Defendant’s actions against Garcia and the

circumstances surrounding his termination. A more complete version of the events relevant to

this lawsuit appears below, with citations to exhibits, deposition testimony, discovery responses,

affidavits, and other competent summary judgment evidence.

       3.      In 2018, Garcia worked as one of three assistant principals (APs) at Dueitt Middle

School located in Spring, Texas. Between July 21, 2018 and August 9, 2018, Garcia attended his

annual military training obligations. Garcia Decl., Exhibit A. While Garcia’s summer break

from school ended on July 25, 2018, Garcia was unable to return until August 10, 2018 due to

his military obligations. Garcia Decl., Exhibit A. This was communicated in advance to

Garcia’s supervisor and school administration. Garcia Decl., Exhibit A. Dr. Robert Lundin

(former Assistant Superintendent of Middle Schools) testified that he first met Garcia in the

summer of 2018. Lundin Dep., Exhibit B, at 30-31. Lundin promptly focused his attention on

Garcia and apparently viewed Garcia’s military obligations and absences as something

detrimental to the operation of the school. In a memorandum presented by Lundin to Garcia,

Lundin stated “[it is] YOUR responsibility to proactively plan to ensure that your decision to

participate in military reserve activities does not come at the expense of either the effectiveness

of your teachers or the sum of responsibilities borne by your colleagues.” Lundin Dep., Exhibit

B, at Ex. 2. (capitalization in original). Lundin admitted he would not expect an employee taking

maternity leave to front-load her work or take any special action prior to beginning her leave.

Lundin Dep., Exhibit B, at 82, 95. The requirement imposed by Lundin on Garcia to



Page 2 of 20
     Case 4:19-cv-01847 Document 29 Filed on 11/27/20 in TXSD Page 3 of 20




“proactively plan” for leave was unique to Garcia and was heavily influenced by his military

obligations. At an August 13, 2018 meeting with Garcia, Lundin presented Garcia with a “Top

20” plan, something that was unique to both Dueitt Middle School and Garcia. Lundin Dep.,

Exhibit B, at 51, 103. The Defendant’s singling out Garcia on account of his servicemember

status continued throughout 2018. On November 6, 2018, Lundin held a meeting with Garcia and

Dueitt principal Eric Mullens during which time Lundin repeatedly pounded his fists on the table

at the meeting while accusing Garcia of “screwing over his colleagues” by being absent on

military obligations.1 Lundin Dep., Exhibit B, at 80-81, 98. Lundin prepared a memorandum

after the meeting titled “Summary of November 6, 2018 Conference & Formal Statement of

Concern.” (The “November Memo”). Lundin Dep., Exhibit B, at Ex. 2. In the November

Memo, Lundin excoriates Garcia and calls into question his “professional judgment.” The basis

for Lundin’s professional judgment concern was apparently Garcia’s inquiry to a parent about

the feasibility of a student taking an Uber ride share to get home from school when the student’s

usual pick up was a no-show. Lundin Dep., Exhibit B, at Ex. 2. Defendant can point to no

district policy or law supporting its contention that this discussion with a parent represented a

lack of professional judgment. In fact, Lundin admitted in his deposition that Garcia, in order to

facilitate the student’s trip home, first contacted the student’s parent to inquire about the

feasibility of using Uber. Lundin Dep., Exhibit B, at 80-81. Garcia left the decision with the

parent. When the parent indicated they were not comfortable using Uber, Garcia did not


1
 Garcia recorded audio of the November 6, 2018 meeting. Garcia Decl., Exhibit A. The audio
was played at Dr. Lundin’s deposition and he authenticated it. Lundin Dep., Exhibit B, at 80.
During the recorded meeting, Lundin also stated, while pounding on the table, “this is a wake-up
call” and “it is not fair to [burden] your colleagues because of [the military service] choices you
made outside of your job.” When Garcia politely informed Lundin that he was obligated to
military service, Lundin replied, “no, you chose that.” Further, Lundin suggested that Garcia
needed to perform additional work so that he “doesn’t screw over your colleagues because of
your choices.”
Page 3 of 20
     Case 4:19-cv-01847 Document 29 Filed on 11/27/20 in TXSD Page 4 of 20




disregard the parent’s wishes. Lundin Dep., Exhibit B, at 61-62; Exhibit C. When asked about

the District’s policy about late pickups (when a parent is a no-show to pick up their student, like

in this scenario), Lundin responded “So in those instances, there should be proactive

communication with the family and/or in the case where there is no pickup, then the Spring ISD

police would be contacted.” Lundin Dep., Exhibit B, at 62. This is precisely what Garcia did,

yet his professional judgment was called into question for following District policy. The

November Memo became a permanent part of Garcia’s employment file.

       4.      The November Memo also specifically referred to Garcia’s planned (and

disclosed) military leave in January 2019. Lundin Dep., Exhibit B, at Ex. 2. Lundin wrote, “I

then asked you how you anticipated the management of your appraisal responsibilities when you

are scheduled to be absent for military reserve duties in January. You indicated that you had not

developed a contingency plan, and that it was likely that these duties would need to fall on other

administrative team members.” Lundin Dep., Exhibit B, at Ex. 2. Lundin’s characterization of

this need for a contingency plan conflicts with the deposition of school principal Eric Mullens. In

the principal’s deposition, Mullens testified that it was not a rare occurrence for an AP or other

administrative staff to transfer temporarily from another school to fill-in for an employee on

leave. Mullens Dep., Exhibit D, at 20-23. Why then, did Lundin emphasize these situations in a

disciplinary memo to Garcia in which his professional judgment was called into question? The

school district was creating additional work obligations because of Garcia’s military status.

Moreover, the district was disciplining Garcia over the additional work created by his legal

military leave of absence, even though other types of absence were permissible and a system of

covering the work was routinely employed.




Page 4 of 20
     Case 4:19-cv-01847 Document 29 Filed on 11/27/20 in TXSD Page 5 of 20




       5.      Shortly after the November 2018 meeting, Garcia was informed that he was being

reassigned to the AP position over the Dueitt 7th grade class instead of the 8th grade class.

Garcia Decl., Exhibit A. School principal Mullens testified that this “could have” increased

Garcia’s workload by resulting in more walk-throughs or teacher evaluations. Mullens Dep.,

Exhibit D, at 47-48. Again, why take an AP who has been singled out to “front load” their work

responsibilities due to their military leave and transfer them to a position that would result in

more work? Sensing discrimination and a possible “set up” for disciplinary action on account of

his military obligations, Garcia retained legal counsel who sent a letter on or about December 5,

2018 informing Defendant of Garcia’s concerns and claims under USERRA. Exhibit E. In doing

so, Garcia engaged in a protected activity.

       6.      Defendant’s discrimination against Garcia accelerated after he informed them that

he retained legal counsel to investigate USERRA violations and pursue claims. For example,

Garcia was called into a meeting with Pamela Farinas (Ms. Farinas assumed Dr. Lundin’s job in

early 2019) on March 21, 2019, the same day the school received a parent complaint about

Garcia alleging an unprofessional tone. Garcia Decl., Exhibit A; Def. MSJ Ex. D-1. Garcia

excused himself from the meeting after it became apparent the hastily called meeting was

skewed and that it appeared to be an attempt to pressure him out of his position. Def. MSJ Ex.

E-1, E-2.

       7.      On May 16, 2019, Garcia was presented with a letter informing him that the

Defendant was not going to renew his employment contract, an act that results in termination of

employment at the end of the school year. Exhibit A-4; Def. MSJ Ex. E-4. In support of this

decision, the letter accused Garcia of, among other things, being immoral and “possessing, using,

or being under the influence” of drugs. Exhibit A-4; Def. MSJ Ex. E-4. The letter became a



Page 5 of 20
     Case 4:19-cv-01847 Document 29 Filed on 11/27/20 in TXSD Page 6 of 20




permanent part of Garcia’s employment file and the suggestion, without evidence, that these

accusations were substantiated would result in permanent jeopardy to Garcia’s ability to serve as

a military servicemember.2 Garcia Decl., Exhibit A. The drug allegation apparently stems from

the statement of a Spring ISD police officer that could not locate “documented information”

about being provided a baggie of marijuana from Garcia after Garcia confiscated it from a

student. Exhibit F. Garcia immediately provided the Defendant a drug test to prove that he does

not use drugs. Exhibit A-2. Despite having this information, the Defendant school district

remained steadfast in its allegations.

       8.      On May 22, 2019, Garcia filed the instant lawsuit. [Dkt. No. 1].

       9.      On July 2, 2019, Defendant sent an email to Garcia offering him a contract

renewal at a different middle school. Def. MSJ Ex. E-7. This inexplicable action, in which the

school district offered contract renewal to a person they accused of being immoral, a drug user,

and unprofessional, came only after Garcia filed his lawsuit. Contrary to the Defendant’s

contentions, the contract renewal was not an unconditional offer of employment. The renewal

contract required Garcia to, among other things, “represent that any required records or

information in [his] employment application [were] true and correct.” Def. MSJ Ex. E-6. Thus,

the conditions imposed on Garcia to continue working at the school district were that he transfer

to a different school where he had no rapport with the students or teachers and also confirm that

the false allegations made against him were true and correct. Garcia Decl., Exhibit A. While the

Defendant, in its Motion for Summary Judgment, emphasized that it was Garcia’s decision to


2
  Garcia’s military service often requires a security clearance. Allegations of drug use and
immorality in an employment file jeopardize Garcia’s ability to receive and maintain a security
clearance. By making these false allegations, the Defendant has put Garcia’s military career in
danger. Defendant’s doubling-down and refusal to remove the false statements from Garcia’s
record constitute harassment and continued discrimination under USERRA. Garcia Decl.,
Exhibit A.
Page 6 of 20
     Case 4:19-cv-01847 Document 29 Filed on 11/27/20 in TXSD Page 7 of 20




leave the school district or resign, a more complete cite of his deposition testimony provides

better context:

       Q.      Did you sign your '19-20 contract [the renewal contract offered after suit
       was filed]?

       A.         Definitely not, sir.

       Q.         Why not?

       A.       I felt scared. I felt afraid of joining an organization that tried to fire me for
       absurd allegations that were not substantiated. I mean, there is a laundry list of
       things here that were not substantiated. I never received any -- any counseling for
       excessive absences and tardies. I never received any counseling other than the one
       that Mr. Lundin made in November about not doing enough teacher walkthroughs
       back in November. That was the only one. I didn't receive anything else. And at
       the end of the school year, as I indicated to you, there is a record that shows I did
       the most walkthroughs. Here it's insinuating that I wasn't doing my job. I did the
       most teacher walkthroughs. I did the most discipline, proposed the most discipline
       with having three months of not being at that school district due to military
       requirements. I did the most work[] quantitatively --quantitative. You can actually
       count the amount of walkthroughs, discipline referrals, and you can add it all up.
       And compared to the other administrators, I did the most, yet here it says I didn't
       do anything. I did a horrible job. So, I mean, this is loaded with a lot of
       unsubstantiated things. And, I mean, it even attacked my character, and they were
       expecting me -- and not even that, they even went as far as saying possessing or
       under the influence of drugs. And they had the audacity to say welcome back to
       Spring ISD or stay here with us in Spring ISD. We will put you in another school,
       and all of this will go away. They had the audacity to do that. Why would anyone
       in their right mind want to go back to an organization that attacked their character
       in multiple ways? I mean, if they were going to at least have the decency to say,
       okay, we did this investigation, we are going to fire you for that. But no. They
       went full blown, let's destroy the hell out of this guy, let's burn his entire
       character. And then they were expecting me to come back to the district and --
       and believe -- just to make believe nothing happened. And on top of that, they
       wanted to hold this above my head and not make any addendums or anything --
       anything indicating anything documented, hey, by the way, this whole
       investigation was just completely wrong. Heck, no, I wouldn't want to be in a
       district that they didn't care about me. They didn't give a crap about me. They
       wanted to get this lawsuit to go away. So they just wanted to offer me this job
       thinking, hey, this guy would be stupid enough to take this opportunity, and then
       they would just fire me later for something else. I felt afraid. I didn't want to go
       back to a district that would discriminate me, that would continue trying to do
       witch hunts in the future and potentially hold this over my head in the future.
       Basically, also, this would make me a slave to the district. I would be forced to

Page 7 of 20
       Case 4:19-cv-01847 Document 29 Filed on 11/27/20 in TXSD Page 8 of 20




        work with the district forever and do whatever biddings they want. They
        potentially manipulate me because I can't go to any other district with this on my
        record in TEC. This was reported to the TEC. I can't go anywhere else. Nobody
        else is going to want to touch me, which is why I have [been] unemployed this
        whole time. Why would I accept a job with -- I am sorry if I am getting emotional
        about this. Why would I accept a job with a district that would hold this over my
        head? I -- I was afraid, and I would never join an organization like this that would
        do this to its own employee.

Def. MSJ Ex. E, Garcia Dep. at page 108-111; Garcia Decl., Exhibit A.

                II. SUMMARY JUDGMENT EVIDENCE OF THE PARTIES

        10.    In support of this Response, Plaintiff attaches his declaration with attachments

(Exhibit A) and Exhibits B-J. An appendix containing frequently cited caselaw is also attached.

        11.    In this Response, some of the exhibits filed by Defendant with its Motion for

Summary Judgment are incorporated by reference. They are referred to herein as “Def. MSJ Ex

__.”

                           III. ARGUMENT AND AUTHORITIES

   A. Summary Judgment Standard

        12.    A court shall grant summary judgment if the moving party demonstrates “there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56. “An issue of material fact is genuine if a reasonable jury could return a

verdict for the nonmovant.” Jackson v. Cal-Western Packaging Corp., 602 F.3d 374, 377 (5th

Cir. 2010). Courts “draw all reasonable inferences in favor of the nonmoving party. However, a

party cannot defeat summary judgment with conclusory allegations, unsubstantiated assertions,

or only a scintilla of evidence.” Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th

Cir. 2007) (internal citations omitted). Thus, to defeat summary judgment, the nonmoving party

must designate specific facts showing that there is a genuine issue for trial. Celotex Corp v.

Catrett, 477 U.S. 317, 324 (1986).

Page 8 of 20
     Case 4:19-cv-01847 Document 29 Filed on 11/27/20 in TXSD Page 9 of 20




   B. Brief History of USERRA and Legislative Purpose

       13.     The Uniformed Services Employment and Reemployment Rights Act

(“USERRA”), 38 U.S.C. § 4301 et seq., was adopted in 1994 as the first significant modification

in protection of veterans’ employment rights in 50 years. Bradberry v. Jefferson County, Tex.,

732 F.3d 540, 544 (5th Cir. 2013) (citing “Veterans’ Law Note,” ARMY LAWYER 40 (Dec.

1994)). Almost eleven years after the enactment, the Department of Labor adopted regulations

pursuant to its statutory authority. 38 U.S.C. § 4331(a); 20 C.F.R. §§ 1002.1-1002.314.

USERRA creates a comprehensive statutory scheme to provide civilian reemployment rights for

those who serve in the armed forces in order “to encourage noncareer service in the uniformed

services by eliminating or minimizing the disadvantages to civilian careers and employment

which can result from such service.” Smith v. U.S. Postal Serv., 540 F.3d 1364, 1366 (Fed. Cir.

2008) (quoting 38 U.S.C. § 4301(a)). The Act also aims “to minimize the disruption to the lives

of persons performing service,” and “to prohibit discrimination against persons because of their

service.” Id. Section 4311 of USERRA generally prohibits employment discrimination and

retaliation against a person who served in a uniformed military service. Sections 4312 and 4313

generally provide rights of reemployment and benefits for a person who was required to be

absent from employment for military service. Sections 4311 and 4312 provide distinct causes of

action. Bradberry, 732 F.3d at 545 (citing Francis v. Booz, Allen & Hamilton, Inc., 452 F.3d

299, 303 (4th Cir. 2006)). The statute should be “liberally construed” for the protection and

benefit of military service members. Mayeaux v. Houston Independent School Dist., 986

F.Supp.2d 842, 847 (S.D. Tex. Apr. 3, 2014) (citing Coffy v. Republic Steel Corp., 447 U.S. 191,

196, 100 S.Ct. 2100, 65 L.Ed.2d 53 (1980)). Section 4311 provides that a servicemember “shall

not be denied ... reemployment, retention in employment, ... or any benefit of employment”



Page 9 of 20
    Case 4:19-cv-01847 Document 29 Filed on 11/27/20 in TXSD Page 10 of 20




because of the person's military service. 38 U.S.C. § 4311(a). An employer will violate this

prohibition when “membership, application for membership, service, application for service, or

obligation for service in the uniformed services is a motivating factor” in an employment

decision. 38 U.S.C. § 4311(c)(1).

       14.      By referring to a “motivating factor,” the statute does not textually suggest that

military service be the sole factor. Mayeaux, 986 F.Supp.2d at 847 (citing Leisek v. Brightwood

Corp., 278 F.3d 895, 898 (9th Cir. 2002) (“By requiring a plaintiff to show that his or her

military service was a ‘motivating factor’ behind an adverse employment action, Congress

replaced the Supreme Court's interpretation of USERRA's predecessor statute, under which an

employee's military status was required to be ‘the sole motivation for the employer's action.’”).

A Department of Labor regulation states that a plaintiff “has the burden of proving that a status

of activity protected by USERRA was one of the reasons” for the employer's decision. 20 C.F.R.

§ 1002.22. The employer, though, is not liable under USERRA if it “can prove that the action

would have been taken in the absence of such membership, application for membership, service,

application for service, or obligation for service.” 38 U.S.C. § 4311(c)(1). The regulation

elaborates on this provision: “If the individual succeeds in proving that the status or activity

protected by USERRA was one of the reasons the employer took action against him or her, the

employer has the burden to prove the affirmative defense that it would have taken the action

anyway.” 20 C.F.R. § 1002.22.

   C. USERRA-Specific Summary Judgment Considerations

       15.      Circuit courts have been “unanimous in adopting the ‘substantial or motivating

factor’ test, rather than the ‘sole motivating factor’ test”. Mayeaux, 986 F.Supp.2d at 847 (citing

Velazquez-Garcia v. Horizon Lines of Puerto Rico, Inc., 473 F.3d 11, 16 (1st Cir. 2007); see



Page 10 of 20
    Case 4:19-cv-01847 Document 29 Filed on 11/27/20 in TXSD Page 11 of 20




also, Gummo v. Vill. of Depew, N.Y., 75 F.3d 98, 106 (2nd Cir. 1996)). Under this test, “military

service is a motivating factor for an adverse employment action if the employer relied on, took

into account, considered, or conditioned its decision on the employee's military-related absence

or obligation.” Mayeaux, 986 F.Supp.2d at 847 (citing Erickson v. U.S. Postal Serv., 571 F.3d

1364, 1368 (Fed. Cir. 2009)). If “one reason for the employer's actions was [an employee's]

‘membership, service, application for service, or obligation for service in the uniformed

services,’ then that reason was a motivating factor.” Bradberry, 732 F.3d at 551. If the plaintiff

establishes that his or her military service was a motivating factor in her termination, the

defendant may nonetheless “escape liability by showing by a preponderance of the evidence, as

an affirmative defense, that it would have made the same decision” without regard to the

plaintiff's military status. Mayeaux, 986 F.Supp.2d at 848 (citing Robinson v. Morris Moore

Chevrolet-Buick, Inc., 974 F.Supp. 571, 576 (E.D. Tex. 1997); see also 38 U.S.C. § 4311(c)(1)

(placing burden on employer to prove that action would have been taken in absence of military

status). Therefore, in contrast with Title VII cases analyzed under the McDonnell Douglas

framework in which the burden remains on the plaintiff to show pretext, in USERRA cases “the

burden [is] on the employer to show lack of pretext.” Mayeaux, 986 F.Supp.2d at 848 (citing

Velazquez-Garcia, 473 F.3d at 16) (emphasis added). “Obtaining judgment as a matter of law on

this type of affirmative defense is an ‘uphill climb’ for [the defendant if the plaintiff] can

demonstrate that a jury could find that [his or] her military absences were a motivating factor in

[his or] her termination.” Mayeaux, 986 F.Supp.2d at 848 (citing De La Garza v. Brumby, 2013

WL 754260, at *6 (S.D. Tex. Feb. 27, 2013)). “Once a plaintiff makes that showing, a defendant

can only succeed at the summary judgment stage by showing that the same jury that could find




Page 11 of 20
    Case 4:19-cv-01847 Document 29 Filed on 11/27/20 in TXSD Page 12 of 20




military [service] were a motivating factor would have to find that such [service] was not the

motivating factor.” Mayeaux, 986 F.Supp.2d at 848.

       16.       Defendant has not met its burden to obtain summary judgment. The very

document informing Garcia of his termination (nonrenewal) cites the following specific reasons

for nonrenewal, each directly related to or resulting from Garcia’s military service and military

leave (Exhibit A-4):

             •   Failure to comply with Board policies and procedures, administrative
                 regulations, or official directives from a supervisor or other District
                 official, whether written or oral.

             •   Neglect of duties, which by example but not by way of limitation, includes
                 excessive tardiness, absences, or leaving the classroom or classes
                 unattended.

             •   Failure to perform duties as defined in the respective position description.

       Accordingly, military service was a motivating factor for an adverse employment action

because the Defendant employer relied on, took into account, considered, or conditioned its

decision on the employee's military-related absence or obligation. See Mayeaux, 986 F.Supp.2d

at 847. This fact question alone precludes summary judgment.

   D. Garcia’s Prima Facie Case for Discrimination Under USERRA

       17.       A person who is a member of, applies to be a member of, performs, has

performed, applies to perform, or has an obligation to perform service in a uniformed service

shall not be denied initial employment, reemployment, retention in employment, promotion, or

any benefit of employment by an employer on the basis of that membership, application for

membership, performance of service, application for service, or obligation. 38 U.S.C. § 4311(a).

It is undisputed that Garcia is a service member.




Page 12 of 20
    Case 4:19-cv-01847 Document 29 Filed on 11/27/20 in TXSD Page 13 of 20




       18.      An employer shall be considered to have engaged in actions prohibited [under 38

U.S.C. § 4311(a)] if the person’s membership, application for membership, service, application

for service, or obligation for service in the uniformed services is a motivating factor in the

employer’s action, unless the employer can prove that the action would have been taken in the

absence of such membership, application for membership, service, application for service, or

obligation for service. 38 U.S.C. § 4311(c)(1).

       19.      A reasonable factfinder may determine that a plaintiff’s military service is a

“motivating factor” for: (1) the employer’s adverse employment action based on an inference

from the employer’s discriminatory remark, Mayeaux, 986 F. Supp. 2d at 849–50; (2) the

employer’s inconsistent and shifting explanations for the employment action, Martin v. J.A.M.

Distrib. Co., 674 F. Supp. 2d 822, 842 (E.D. Tex. 2009); (3) the fact that the employer issued

adverse actions against an employee immediately after her return from the military service,

Wright v. City of Horn Lake, Miss., 63 F. Supp. 3d 651, 656 (N.D. Miss. 2014); or (4) different

treatment of similarly situated employees, Savage v. Fed. Express Corp., 856 F.3d 440, 451 (6th

Cir. 2017).

       20.      Here, there is ample evidence that Garcia’s membership in the uniformed services

was a motivating factor in some or all of the following adverse employment actions he

experienced: (i) hostility from Dr. Lundin and discriminatory remarks on more than one occasion

including the November 6, 2018 meeting where Lundin pounded his fists on the table and

created additional work obligations for Garcia when other employees on leave (such as

pregnancy or medical) had no such obligations; (ii) the November Memo in which Lundin

described his “deep concerns” about Garcia’s “decision to participate in military reserve

activities” and that those military activities “[do] not come at the expense of either the



Page 13 of 20
    Case 4:19-cv-01847 Document 29 Filed on 11/27/20 in TXSD Page 14 of 20




effectiveness of [Garcia’s] teachers or the sum of responsibilities borne by [Garcia’s] colleagues;

(iii) Garcia’s transfer to another grade level that resulted in additional work immediately after he

was compelled to attend a meeting about balancing his work obligations with his military

obligations; (iv) Garcia’s “Temporary Reassignment” and being relieved of duty on May 13,

2019; and (v) Garcia’s contract nonrenewal which was in effect, a termination of his

employment. A factfinder could reasonably determine that any or all of these adverse

employment actions were motivated by Garcia’s status as a military servicemember.

       21.      In Carder v. Cont’l Airlines, Inc., 636 F.3d 172, 179 (5th Cir. 2011), the Fifth

Circuit held that Congress did not intend to create a hostile-work-environment cause of action

under USERRA. The Fifth Circuit reasoned that § 4303(2) did not include “terms, conditions, or

privileges of employment” in its definition of “benefit of employment.” Id. at 177–79. Congress

subsequently amended the definition of “benefit of employment” to expressly include “the terms,

conditions, or privileges of employment,” 38 U.S.C. § 4303(2), but the Fifth Circuit has not

examined the issue since then. Some district courts from other circuits have recognized hostile-

work-environment claims under USERRA after the amendment. E.g., Montoya v. Orange Cty.

Sheriff’s Dep’t, 987 F. Supp. 2d 981 (C.D. Cal. 2013); McDaniel v. Loyola Univ. Med. Ctr., No.

13-cv-06500, 2014 WL 4269126, at *7 (N.D. Ill. Aug. 28, 2014). At a minimum, harassment and

hostile-work-environment claims require the plaintiff to point to sufficient record evidence that

would enable a reasonable jury to find “a causal link between the challenged actions of the

employer and the adversely affected ‘term, condition, or privilege of employment.’” Bennett v.

Dallas Indep. Sch. Dist., 936 F. Supp. 2d 767, 789 (N.D. Tex. 2013) (adopting the standards

under the American Disabilities Act, 42 U.S.C. § 12112, for USERRA hostile-work-environment

claims). “The Supreme Court has ‘made it clear that conduct must be extreme to amount to a



Page 14 of 20
    Case 4:19-cv-01847 Document 29 Filed on 11/27/20 in TXSD Page 15 of 20




change in the terms and conditions of employment’ establishing a hostile work environment.”

McDaniel, No. 13-cv-06500, at *7 (citing Faragher v. City of Boca Raton, 524 U.S. 775, 788

(1998)). Courts consider the following factors, including “the frequency of the discriminatory

conduct; its severity; whether it is physically threatening or humiliating, or a mere offensive

utterance; and whether it unreasonably interferes with an employee’s work performance.”

Hernandez v. Yellow Transp., Inc., 670 F.3d 644, 651–52 (5th Cir. 2012) (quoting Ramsey v.

Henderson, 286 F. 3d 264, 268 (5th Cir. 2002)). “To be actionable, the work environment must

be ‘both objectively and subjectively offensive, one that a reasonable person would find hostile

or abusive, and one that the victim in fact did perceive to be so.” Id. (citing Faragher, 524 U.S. at

787). It is undisputed that Garcia did in fact perceive his work environment to be hostile and

abusive. Def. MSJ Ex. E, Garcia Dep. at page 108-111; Garcia Decl., Exhibit A. Moreover,

the summary judgment evidence shows that each time Garcia returned from a military leave from

the Summer of 2018 until his termination, he was faced with a new disciplinary meeting,

demotion, reassignment, accusation, or other adverse action such as a removal from duty or

nonrenewal. The discriminatory conduct was severe – up to and including accusations that

Garcia engaged in immoral conduct, abused drugs, and behaved in an unprofessional manner

unbefitting an assistant principal.

       22.      The Defendant’s inconsistent and shifting explanations for its conduct are also

suspect. Martin, 674 F. Supp. 2d at 842. After providing notice of nonrenewal and effectively

terminating his employment, and only after Garcia filed this lawsuit, the Defendant attempted to

walk back its discriminatory actions and offered contract renewal, albeit at a different and

unfamiliar school. It is inexplicable that a school district, after claiming it had substantiated

claims of immoral conduct, drug use, unprofessional conduct, and a litany of other policy



Page 15 of 20
    Case 4:19-cv-01847 Document 29 Filed on 11/27/20 in TXSD Page 16 of 20




violations would suddenly decide, “let’s offer this guy a job.” A job in a supervisory capacity –

over children. This is, at a minimum, circumstantial evidence that the Defendant’s conduct

motivated by Garcia’s status as a servicemember and his exercise of his rights under USERRA,

not a genuine animus-free administration of its employee.

   E. Garcia’s Prima Facie Case for Retaliation Under USERRA

       23.      An employer may not discriminate in employment against or take any adverse

employment action against any person because such person (1) has taken an action to enforce a

protection afforded any person under this chapter, (2) has testified or otherwise made a statement

in or in connection with any proceeding under this chapter, (3) has assisted or otherwise

participated in an investigation under this chapter, or (4) has exercised a right provided for in this

chapter. The prohibition in this subsection shall apply with respect to a person regardless of

whether that person has performed service in the uniformed services. 38 U.S.C. § 4311(b).

       24.      An employer shall be considered to have engaged in actions prohibited [under 38

U.S.C. § 4311(b)] if the person’s (A) action to enforce a protection afforded any person under

this chapter, (B) testimony or making of a statement in or in connection with any proceeding

under this chapter, (C) assistance or other participation in an investigation under this chapter, or

(D) exercise of a right provided for in this chapter, is a motivating factor in the employer’s

action, unless the employer can prove that the action would have been taken in the absence of

such person’s enforcement action, testimony, statement, assistance, participation, or exercise of a

right. 38 U.S.C. § 4311(c)(2).

       25.      It is undisputed that Garcia hired legal counsel and that his legal counsel asserted

claims under USERRA in December 2018. Exhibit E. Accordingly, Garcia engaged in an

“action to enforce a protection” afforded him under USERRA and “exercised a right provided



Page 16 of 20
     Case 4:19-cv-01847 Document 29 Filed on 11/27/20 in TXSD Page 17 of 20




for” under USERRA. It is also undisputed that multiple adverse employment actions, including

transfer, suspension, and termination (nonrenewal) occurred after Garcia engaged in this

protected activity – almost immediately after. “Close timing between an employee’s protected

activity and an adverse action against him may provide the ‘causal connection’ required to make

out a prima facie case of retaliation.” Swanson v. Gen. Servs. Admin., 110 F.3d 1180, 1188 (5th

Cir.1997) (citation omitted); see also Evans v. City of Houston, 246 F.3d 344, 354 (5th Cir.

2001) (noting that a time lapse of four months has been held sufficient to establish a plaintiff's

prima facie case of retaliation). Garcia had never been disciplined or written up prior to the

November 6, 2018 meeting with Lundin and principal Mullens. Garcia Decl., Exhibit A. Lundin

and Mullens were both aware of Garcia’s protected activity. In response to interrogatories served

during discovery, Defendant indicated that “SISD’s Chief Human Resources Officer, Deeone

McKeithan made the decision to present the recommendation to non-renew Plaintiff’s

employment contract…” Exhibit G at 9. During his deposition, McKeithan stated that he “really

[didn’t] recall” whether he was made aware of Garcia’s claims of USERRA violations.

McKeithan Dep., Exhibit H, at 38. But he also testified that as the head of HR for the district,

he would “for sure” receive the finalized version of that particular investigation. The only

exception to this, according to McKeithan, would be if outside counsel or an outside investigator

was used to investigate Garcia’s USERRA claims. McKeithan Dep., Exhibit H, at 39. SISD’s

inside counsel conducted the investigation. Christopher St. James (Assistant General Counsel) is

an employee of SISD and provided his findings in response to Garcia’s protected activity on

Spring ISD letterhead. Exhibit I. According to his own testimony, this would mean that

McKeithan, the decision maker with regard to nonrenewal, was aware of Garcia’s protected

activity.



Page 17 of 20
    Case 4:19-cv-01847 Document 29 Filed on 11/27/20 in TXSD Page 18 of 20




   F. Defendant’s Failure to Mitigate Defense Fails

       27.      Defendant argues in the alternative that Garcia’s damages claim should be

dismissed because he failed to mitigate his damages. Specifically, Defendant contends that the

school district’s position reversal and decision to offer contract renewal after initial nonrenewal

created an obligation that Garcia accept the renewal, or else he forfeits any damages claim. This

argument fails for several reasons. First, in order for an offer of employment (or re-employment)

to have this effect, it must be unconditional. The contract renewal offer was conditional. As

stated above, it required Garcia to “represent that any required records or information in [his]

employment application [were] true and correct.” Def. MSJ Ex. E-7. This would include all of

the allegations concerning immoral conduct, drug use or possession, and unprofessional conduct.

This “condition,” of accepting these employment file contents as true and correct would have a

devastating effect on Garcia’s professional and military career. Second, when the employer

offers a job other than the one sought or held by the employee, the employer bears the burden of

demonstrating that the job offered was substantially equivalent to the job sought or held and that

the employee's refusal was unreasonable. See Smith v. World Ins. Co., 38 F.3d 1456, 1465 (8th

Cir. 1994) (placing burden on employer to prove existence of offer and unreasonable rejection);

Sellers v. Delgado Coll., 902 F.2d 1189, 1193 (5th Cir. 1990) (placing burden on employer to

prove failure to mitigate); E.E.O.C. v. Exxon Shipping Co., 745 F.2d 967, 978 (5th Cir. 1984)

(listing substantial equivalence and reasonableness of refusal as issues). As these typically are

issues of fact, Defendant must show that no reasonable jury could find for Plaintiff based on the

summary judgment evidence. Mahoney v. Ernst & Young LLP, 487 F. Supp. 2d 780, 816 (S.D.

Tex. 2006). Defendant cannot meet that burden. Finally, and as shown in Garcia’s deposition

excerpt above, the Defendant had made life miserable for Garcia – making wild and



Page 18 of 20
    Case 4:19-cv-01847 Document 29 Filed on 11/27/20 in TXSD Page 19 of 20




unsubstantiated accusations against him and his character.3 These were acts that resulted in real

harm to Garcia including putting his military career in jeopardy. A reasonable jury could

conclude based on these events, and the direct negative impact that would result, that Garcia’s

rejection of the contract renewal at a different school, but still within Spring ISD was reasonable.

                                       IV. CONCLUSION

       For the reasons stated above, and because genuine issues of material fact exist that

preclude summary judgment, Defendant’s Motion for Summary Judgment should be denied.



Dated: November 27, 2020

                                                      Respectfully submitted,

                                                      THE VERDE LAW FIRM, PLLC

                                                      /s/ Joshua A. Verde
                                                      Joshua A. Verde
                                                      attorney-in-charge
                                                      State Bar No. 24077590
                                                      Fed ID No. 1760723
                                                      4600 Highway 6 North, Suite 320
                                                      Houston, TX 77084
                                                      Phone: 713-909-4347
                                                      Fax: 713-588-2431
                                                      josh@verde-law.com

                                                      ATTORNEYS FOR PLAINTIFF
                                                      DANIEL ARTURO GARCIA-ASCANIO




3
 Another example of this unconscionable conduct includes accusing Garcia of offering students
cash in exchange for tips about drug deals when in fact Garcia handed out flyers promoting
Crime Stoppers – something the school district promoted on campus and its website. When
asked if she thought “an assistant principal providing Crime Stoppers information to students
amounts to unprofessional or unethical conduct,” HR investigator Nadine Kombe finally
admitted, “No.” Kombe Dep., Exhibit J, at 73 & Ex. 8-9.
Page 19 of 20
    Case 4:19-cv-01847 Document 29 Filed on 11/27/20 in TXSD Page 20 of 20




                                CERTIFICATE OF SERVICE


         I certify that a true and correct copy of this document (with attachments or exhibits, if
any) has been served on the persons listed below, via ECF, email, fax, and/or U.S. Mail, on
November 27, 2020.

                                                    /s/ Joshua A. Verde
                                                    Joshua A. Verde

KARCZEWSKI | BRADSHAW | SPALDING
C. Cory Rush
crush@kbslawgroup.com
Melissa M. Goins
mgoins@kbslawgroup.com
3700 Buffalo Speedway, Suite 560
Houston, Texas 77098
Telephone: (713) 993-7066
Facsimile: (888) 726-8374




Page 20 of 20
